Speaking of the history of this statute, it was observed in Bush v. Greer, 235 Ala. 56, 177 So. 341, 342, that the "books abound with cases where the aged, weak, or afflicted had improvidently executed conveyances upon the promise of support," frequently resulting in fraud and injustice; often, however, difficult of proof. The grantor was led into the transaction by the tempting promise of food and shelter. This the lawmakers considered a growing evil, and the statute in question was passed as declaratory of a public policy.
The grantee in such a conveyance, therefore, accepts it with the limitations of the statute written into it, and with full knowledge of the right of the grantor and the consequent defeasible character of the instrument.
As to matters of food, clothing, and care, therefore, I am of the opinion the grantee, taking the property with the full knowledge of the statutory right of cancellation, is not entitled to any reimbursement therefor.
But as to improvements made which were rendered reasonably necessary for the proper use of the property, the grantee being free from fault, I entertain the view that a court of equity would properly allow reimbursement therefor. This, it is to be observed, is confined to those improvements which are reasonably necessary for the proper use of the property and no more. I interpret the ruling of the court below as allowing the cross-complainant reimbursement for permanent improvements thus rendered reasonably necessary, but that such expenditures were offset by the rental value during the years. There was no allowance for food, clothing, and care.
With the conclusion thus reached by the trial court I find myself in accord, and would therefore affirm the decree.
BROWN, J., concurs in these views. *Page 161